DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	Claims 1-19, filed on 10/13/2021, are pending in this office action.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-3, 7-14, and 18-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zertuche (US Publication 2018/0366019).
As per claim 1, Zertuche teaches A system (see Abstract)

an electronic communication network, the computer processor being in electronic communication with a client computer device via the electronic communication network; (Figure 11 reference 1140, input/output)
a source database in electronic communication with the computer processor that stores assessment data corresponding to a plurality of assessment items; (paragraph 0083, assessment service stores assessment information, paragraph 0132, database management systems)
and a computer memory in electronic communication with the computer processor and configured to store computer-readable instructions which, when executed by the computer processor cause the computer processor to: retrieve the assessment data from a source database; (Figure 11 reference 1120, memory, and Figure 1 reference 140, paragraphs 0081, 0083, receive assessment data)
determine first assessment item part health scores for each of a plurality of assessment item parts of an assessment item of the plurality of assessment items, determining an assessment item part health score for an assessment item part of the plurality of assessment item parts comprising: determining assessment-item-part-level metric values for a plurality of assessment-item-part-level metrics for the assessment item part based on responses submitted to the plurality of assessment item parts by a sample population of responders; (paragraph 0055, 0085, scores from analyzing assessment data)

assigning assessment-item-part-level weight values to each of the plurality of assessment-item-part-level metrics; (paragraphs 0042, 0084, assessment weights and question weights)
determining assessment-item-part-level reliability values for each of the plurality of assessment-item-part-level metrics based on at least a size of the sample population of responders; (paragraph 0032, 0036, 0114, the number of students to answer correctly is tracked to indicate question reliability, interpreted as reliability value, paragraph 0062, 0109, the aggregate student population is tracked)
and determining the assessment item part health score for the assessment item part based on the assessment-item-part-level metric scores, the assessment-item-part-level weight values, and the assessment-item-part- level reliability values; (paragraph 0018, 0019, 0044, an assessment score is determined based on metrics, paragraph 0022, the score affected by question weights, paragraph 0044, metric affecting score includes question probability of student correctly answering question based on total students)
generate a first user interface that includes the assessment-item- part-level metric scores; (Figure 4, paragraphs 0031, 0039, 0087, an interactive dashboard is presented to the user to generate results)

As per claim 2, Zertuche teaches determine an assessment item health score for the assessment item by: determining assessment-item-level metric values for a plurality of assessment-item-level metrics for the assessment item based at least on the first assessment item part health scores; determining assessment-item-level metric scores for each of the plurality of assessment-item-level metrics based on the assessment-item-level metric values; assigning assessment-item-level weight values to each of the plurality of assessment-item-level metrics; determining assessment-item-level reliability values for each of the plurality of assessment-item-level metrics; and determining the assessment item health score for the digital assessment item based on the assessment-item-level metric scores, the assessment-item-level weight values, and the assessment-item-level reliability values; generate a second user interface that includes the assessment item health score and the assessment-item-level metric scores; and cause the second user interface to be displayed at the client computer device. (paragraph 0063, 0084, 0085, analyzing assessment data with metrics, weights to generate scores, Figure 9, paragraphs 0098, 0110, different interactive dashboards to generate reports)
As per claim 3, Zertuche teaches the plurality of assessment-item-part-level metrics comprise at least a difficulty metric, a discrimination metric, and a hint change metric, wherein the difficulty metric corresponds to an estimate of assessment item part difficulty, wherein the discrimination metric corresponds to an estimate of an ability of a 
As per claim 7, Zertuche teaches the assessment-item-level metrics include one or more of: an assessment item usage metric corresponding to a percentage of responders that used the assessment item to all responders that used assessment items in a section, the section comprising the assessment item; an assessment item completion metric corresponding to a percentage of responders that completed the assessment item to all responders that used the assessment item; a difference in assessment item part usage metric corresponding to a difference between a first number of responders that submitted at least one response to a most often used assessment item part of the assessment item and a second number of responders that submitted at least one response to a least often used assessment item part of the assessment item; an unused assessment item part metric corresponding to a percentage of unused assessment item parts of the assessment item; an assessment item part health score difference metric corresponding to an average difference between each of a plurality of assessment item part health scores corresponding to the assessment item, the plurality of assessment item part health scores including the first assessment item part health scores; an assessment item alignment metric corresponding to an estimate of how completing a formative assessment item of the assessment items affects responder performance on a corresponding summative assessment item of the assessment items; and an assessment item part health score 
As per claim 8, Zertuche teaches at least a portion of the assessment-item- part-level metric values are calculated by first and second general purpose graphics processing unit instances operating in parallel. (paragraph 0131, 0140, multitasking and parallel processing)

As per claim 9, Zertuche teaches A system comprising: (see Abstract)
a computer processor; (Figure 11 reference 1110, processor)
a source database in electronic communication with the computer processor that stores assessment data corresponding to a plurality of assessment items; (paragraph 0083, assessment service stores assessment information, paragraph 0132, database management systems)
and a computer memory in electronic communication with the computer processor and configured to store computer-readable instructions which, when executed by the computer processor cause the computer processor to: retrieve the assessment data from the source database; (Figure 11 reference 1120, memory, and Figure 1 reference 140, paragraphs 0081, 0083, receive assessment data)
determine a content health score for content of a hierarchical content level by: determining metric values for a plurality of metrics for the content based on responses submitted to one or more of the plurality of digital assessment items by a sample population of responders, the plurality of metrics corresponding to the hierarchical 
determining metric scores for the plurality of metrics based on the metric values; (paragraphs 0044, 0063, assessment metrics)
assigning respective weight values to each of the plurality of metrics for the content; (paragraphs 0042, 0084, assessment weights and question weights)
determining respective reliability values for each of the plurality of metrics; (paragraph 0032, 0036, 0114, the number of students to answer correctly is tracked to indicate question reliability, interpreted as reliability value, paragraph 0062, 0109, the aggregate student population is tracked)
and determining the content health score for the content based on the metric scores, the weight values, and the reliability values; (paragraph 0018, 0019, 0044, an assessment score is determined based on metrics, paragraph 0022, the score affected by question weights, paragraph 0044, metric affecting score includes question probability of student correctly answering question based on total students)
generate a user interface that includes the content health score and the metric scores; (Figure 4, paragraphs 0031, 0039, 0087, an interactive dashboard is presented to the user to generate results)
and cause the user interface to be displayed at a screen of a client computer device in electronic communication with the computer processor. (Figure 4, paragraphs 0041, 0088, 0112, interactive dashboards and generated report are displayed to the user)
As per claim 10, Zertuche teaches determining respective reliability values for each of the plurality of metrics comprises: determining respective reliability values for each of the plurality of metrics for the content based on at least a size of the sample population of responders. (paragraph 0020, 0036, 0092, measure of reliability)
As per claim 11, Zertuche teaches determining the content health score for the content based on the metric scores, the weight values, and the reliability values comprises: calculating a first term by: calculating a first plurality of products, wherein each of the first plurality of products corresponds to a respective metric of the plurality of metrics for the content, and wherein the first plurality of products comprises a first product of a metric score of the metric scores, a weight value of the weight values, and a reliability value of the reliability values; and calculating a first sum of the first plurality of products; calculating a second term by: calculating a second plurality of products, wherein each of the second plurality of products corresponds to a respective metric of the plurality of metrics for the content, and wherein the second plurality of products comprises a second product of the weight value and the reliability value; and calculating a second sum of the second plurality of products; and dividing the first term by the second term. (paragraph 0098, 0101, 0103, 0107, analyzing and normalizing scores based on metrics and weighing)

As per claim 12, Zertuche teaches A method comprising: (see Abstract)
with a processor, retrieving assessment data from a source database, the assessment data corresponding to a plurality of digital assessment items; (Figure 1 reference 140, paragraphs 0081, 0083, receive assessment data)

with the processor, determining assessment-item-part-level metric scores for each of the plurality of assessment-item-part-level metrics based on the assessment-item-part-level metric values; (paragraphs 0044, 0063, assessment metrics)
with the processor, assigning assessment-item-part-level weight values to each of the plurality of assessment-item-part-level metrics; (paragraphs 0042, 0084, assessment weights and question weights)
with the processor, determining assessment-item-part-level reliability values for each of the plurality of assessment-item-part-level metrics based on at least a size of the sample population of responders; (paragraph 0032, 0036, 0114, the number of students to answer correctly is tracked to indicate question reliability, interpreted as reliability value, paragraph 0062, 0109, the aggregate student population is tracked)
 and with the processor, determining the assessment item part health score for the assessment item part based on the assessment-item-part-level metric scores, the assessment-item-part-level weight values, and the assessment-item-part-level reliability values; (paragraph 0018, 0019, 0044, an assessment score is determined based on 
with the processor, generating a first user interface that includes the assessment-item-part-level metric scores; (Figure 4, paragraphs 0031, 0039, 0087, an interactive dashboard is presented to the user to generate results)
and with the processor, causing the first user interface to be displayed at a client computer device. (Figure 4, paragraphs 0041, 0088, 0112, interactive dashboards and generated report are displayed to the user)
As per claim 13, Zertuche teaches with the processor, determining an assessment item health score for the assessment item by: with the processor, determining assessment-item-level metric values for a plurality of assessment-item-level metrics for the digital assessment item based at least on the first assessment item part health scores; with the processor, determining assessment-item-level metric scores for each of the plurality of assessment-item-level metrics based on the assessment-item-level metric values; with the processor, assigning assessment-item-level weight values to each of the plurality of assessment-item-level metrics; with the processor, determining assessment-item-level reliability values for each of the plurality of assessment-item-level metrics; and with the processor, determining the assessment item health score for the assessment item based on the assessment-item-level metric scores, the assessment-item-level weight values, and the assessment-item-level reliability values; with the processor, generating a second user interface that includes the assessment item health score and the assessment-item-level metric scores; and 
As per claim 14, Zertuche teaches the plurality of assessment-item-part- level metrics comprise at least a difficulty metric, a discrimination metric, and a hint change metric, wherein the difficulty metric corresponds to an estimate of assessment item part difficulty, wherein the discrimination metric corresponds to an estimate of an ability of a given assessment item part to discriminate between responders having different abilities, and wherein the hint change metric corresponds to an estimate of how assessment item part difficulty is affected by hint usage. (paragraph 0020, psychometric data, and paragraph 0063, metrics)
As per claim 18, Zertuche teaches the assessment-item-level metrics include one or more of: an assessment item usage metric corresponding to a percentage of responders that used the assessment item to all responders that used assessment items in a section, the section comprising the digital assessment item; an assessment item completion rate metric corresponding to a percentage of responders that completed the digital assessment item to all responders that used the assessment item; a difference in assessment item part usage metric corresponding to a difference between a first number of responders that submitted at least one response to a most often used assessment item part of the assessment item and a second number of responders that submitted at least one response to a least often used assessment item part of the assessment item; an unused assessment item part metric corresponding to a 
As per claim 19, Zertuche teaches at least a portion of the assessment- item-part-level metric values are calculated by first and second general purpose graphics processing unit instances operating in parallel. (paragraph 0131, 0140, multitasking and parallel processing)


Allowable Subject Matter
6.	The following is a statement of reasons for the indication of allowable subject matter:  
Claims 4-6 and 15-17 are allowable over the prior art of record because the prior art of record fails to teach or fairly suggest the steps of determining the assessment-item-part- level metric values for the plurality of assessment-item-part-level metrics for .
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
7.	Applicant’s arguments starting on page 12 of the response filed on 10/13/2021 with respect to the 35 USC 102 rejection of claims 1, 9, and 12 have been considered but are not persuasive, based on the previously cited prior art of Zertuche (US Publication 2018/0366019).

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-l] 
Interpretation of Claims-Broadest Reasonable Interpretation 
During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification.' Applicant 

b.	Applicant’s arguments starting on page 12 of the response filed 10/13/2021 is stated as the prior art of Zertuche does not teach “determining the assessment item part health score for the assessment item part based on the assessment-item-part-level metric scores, the assessment-item-part-level weight values, and the assessment-item-part- level reliability values;”, as disclosed in independent claim 1 and similarly in independent claim 9 that recites “determining the content health score for the content based on the metric scores, the weight values, and the reliability values; “ and independent claim 12 that recites “determining the assessment item part health score for the assessment item part based on the assessment-item-part-level metric scores, the assessment-item-part-level weight values, and the assessment-item-part-level reliability values;”.
	In regards to the arguments, Examiner respectfully disagrees. In response to applicant's argument that the prior art of Zertuche does not teach determining the assessment item part health score for the assessment item part based on the assessment-item-part-level metric scores, the assessment-item-part-level weight values, and the assessment-item-part- level reliability values, Examiner respectfully points to the prior art of Zertuche in paragraph 0018 and 0019 that 


8.	Applicant’s arguments, see page 15, filed 10/13/2021, with respect to the 35 USC 102 rejection of claim 4 and claim 15 containing similar subject matter have been fully considered and are persuasive.  The 35 USC 102 rejection of claims 4-6 and 15-17 has been withdrawn and allowable subject matter is indicated. However, Claims 4-6 and 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
German (US Publication 2010/0159432 A1)
Kendrena (US Publication 2013/0246339 A1)
Kokku (US Publication 2019/0189022 A1)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168